DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on June 3, 2020; June 29, 2020; and August 26, 2020 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 13, and 14 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claim 9, it is unclear if the limitation “to be respectively inscribed” is performed as it refers to a future action.

 	As to claim 13, it is unclear if the area shapes of the plurality of types of polarizing members actually overlap each other because of the ambiguity in “are to”, which merely expresses an intention and future action.
	
	
Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kanamori et al. (U.S. Patent Publication No. 2014/0092227 A1), hereafter “Kanamori”.


	As to claim 1, Kanamori teaches:
An imaging element (Fig. 14) comprising: a polarizer 200 in which a plurality of types of polarizing members 200a-200d is arranged, the plurality of types of polarizing members each being obtained by rotationally moving or symmetrically moving one of the plurality of types of polarizing members having identical internal structures.  Kanamori teaches an imaging element in FIG. 14 having a polarizer structure and a plurality of types of polarizing members 200a, 200b, 200c, 200d in FIGS. 6-8.  The Examiner notes that “each being obtained by rotationally moving or symmetrically moving one of the plurality of types of polarizing members having identical internal structures” is directed to process language and a method of forming the plurality of types of polarizing members.  This interpretation is due to the past participle “each being obtained by” and verb “moving”.  Kanamori teaches the structure implied by the process language, e.g. the polarizer and the plurality of types of polarizing members.

A photoelectric conversion element (“PD”) that converts light incident through each of the plurality of types of polarizing members into electric charges.


	As to claim 2, the limitation “is obtained by at least symmetrically moving another type of the polarizing members” (emphasis added) contains process language and does not structurally limit the claim.  Kanamori teaches at least one type of the plurality of types of polarizing members.  The Examiner notes that Kanamori teaches axial symmetry.  See Kanamori, ⁋ [0122].

 	As to claim 5, Kanamori teaches in FIG. 6 a first type polarizing member 200a, a second type polarizing member 200d, a third type polarizing member 200c, and a fourth type polarizing member 200b.  The Examiner notes the limitations “obtained by rotating” is process language and does not structurally limit the claim.  Kanamori teaches the first through fourth types of polarizing members.


 	As to claim 9, Kanamori teaches lenses 210 arranged on an incident side.  See Kanamori, FIG. 14.  The Examiner notes the limitation “to be respectively inscribed in the plurality of types of polarizing members” is a process limitation that does not structurally limit the claim.  Furthermore, it refers to a future action so it is unclear if it is performed.


	As to claim 19, Kanamori teaches:
An imaging device 115 in which a plurality of imaging elements (FIG. 14) is arranged.  Kanamori teaches the FIG. 14 structure represents a single pixel portion of an image sensor 115, wherein the image sensor may comprise a CMOS image sensor or CCD image sensor.  Id. at ⁋ [0135].

The plurality of imaging elements each including: a polarizer 200 in which a plurality of types of polarizing members 200a-200d is arranged, the plurality of types of polarizing members each being obtained by rotationally moving or symmetrically moving one of the plurality of types of polarizing members having identical internal structures.  Kanamori teaches a polarizer structure in FIG. 14 and having a plurality of types of polarizing members 200a, 200b, 200c, 200d in FIGS. 6-8.  The Examiner notes that “each being obtained by rotationally moving or symmetrically moving one of the plurality of types of polarizing members having identical internal structures” is directed to process language and a method of forming the plurality of types of polarizing members.  This interpretation is due to the past participle “each being obtained by” and verb “moving”.  Kanamori teaches the structure implied by the process language, e.g. the polarizer and the plurality of types of polarizing members.

A photoelectric conversion element (“PD”) that converts light incident through each of the plurality of types of polarizing members into electric charges.



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claims 3 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Kanamori as applied to claim 1, and further in view of Rawlani et al. (U.S. Patent No. 11,003,048 B1).

	As to claim 3, Kanamori teaches first, second, third, and fourth polarizing members but Kanamori does not teach the structure implied by the process language “obtained by inverting horizontally and rotating clockwise by 90 degrees the first type polarizing member” nor “obtained by rotating the first type polarizing member counterclockwise by 90 degrees” nor “obtained by inverting horizontally the first type polarizing member”.
 	On the other hand, Rawlani teaches a first type polarizing member (FIG. 1E; lower right); a second type polarizing member (FIG. 1E, lower left) obtained by inverting horizontally and rotating clockwise by 90 degrees the first type polarizing member; a third type polarizing member (FIG. 1E; upper right) obtained by rotating the first type polarizing member counterclockwise by 90 degrees; and a fourth type polarizing member (FIG. 1E; upper left) obtained by inverting horizontally the first type polarizing member.
	The Examiner notes that “obtained by inverting” and “obtained by rotating” are directed to process language and a method of forming the plurality of types of polarizing members.  This interpretation is due to the past participle “obtained by” and verbs “inverting” and “rotating”.  Rawlani teaches the structure implied by the process language, e.g. the plurality of types of polarizing members.
 	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of the polarizing member orientations as taught by Rawlani would yield the predictable benefit of enabling improved detection for spectral imaging and mobile devices.  See Rawlani, col. 2 ll. 1-37, col. 9 ll. 32-45.
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the different polarizing member orientations as taught by Rawlani into the overall imaging element having a plurality of polarizing members as taught by Kanamori.

 	As to claim 4, Kanamori teaches a polarization angle of 30°.  See Kanamori, FIG. 12.


 	Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Kanamori as applied to claim 1.

 	As to claims 6 and 7, Kanamori does not teach the claimed regular octagon and circle shapes.
On the other hand, it would have been obvious to one of ordinary skill in the art before the effective filing date to change the shape of the plurality of types of polarizing members, since such a modification would have involved a mere change in shape of the mold or mask used to form the polarizing members.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


 	Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Kanamori as applied to claim 1, and further in view of Yamazaki et al. (U.S. Patent Publication No. 2018/0286908 A1), hereafter “Yamazaki”.

 	As to claim 8, Kanamori does not teach a light-shielding film arranged in an area outside the plurality of types of polarizing members.
 	On the other hand, Yamazaki teaches a light-shielding film 47 arranged in an area outside the plurality of types of polarizing members 50.  See Yamazaki, FIG. 1.
 	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of a light-shielding film in an area outside of the plurality of types of polarizing members would yield the predictable benefit of avoiding interference.  Id. at ⁋ [0107].
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the light-shielding film as taught by Yamazaki into the overall imaging element having a plurality of polarizing members as taught by Kanamori.


Claims Allowable If Rewritten in Independent Form
 	Claims 10-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claims 10 and 12, process language (“obtained by rotating”) notwithstanding, Kanamori does not teach the structure implied by the process language and no other prior art was found.

 	As to claim 15, Kanamori teaches wire grid type polarizing members 200 having a rectangular shape, and a rectangle is a parallelogram.  Yamazaki teaches light-shielding material 47 but does not teach a plurality of linear conductive light-shielding material layers parallel to one side of the parallelogram.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829